Title: Memorial of the Kentucky Legislature, 1 December 1802
From: Kentucky General Assembly
To: Jefferson, Thomas


          
            
            1 Dec. 1802
          
          The Memorial
          Of the Senate and House of Representatives of the Commonwealth of Kentucky.
          Having on a former occasion, when we represented the obstructions to the Navigation of the river Mississippi, experienced the attention and justice of the General Government, in providing by a treaty with the court of Spain, not only for the free navigation of that river, but for what, in our remote situation from the ocean was absolutely necessary to the enjoyment of it, a place of deposit for our produce.—We deem it necessary barely to state to you, that by an infraction of that treaty, we are deprived of these advantages, in violation of the treaty between the United States and the King of Spain, concluded at San Lorenzo el Real, in October 1795. The Intendant of the Port of New-Orleans has by a proclamation of the 18th of October last, forbidden American Citizens to deposit their merchandizes and effects in the said Port, without having assigned to the United States an equivalent establishment on another part of the banks of the Mississippi.
          We rely with confidence on your wisdom and justice, and pledge ourselves to support, at the expense of our lives and fortunes, such measures as the honor, and interest of the United States may require.
          
        